DETAILED ACTION
Claims 1-12 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 28 May 2020 are accepted.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the acronym “CAE” without first defining the acronym. Examiner recommends defining the acronym according to Specification page 1 line 4 Computer Aided Engineering (CAE).
Appropriate correction is required.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the real process data obtained during …". There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending claim 4 to depend from claim 3.
Claim 4 recites “the real process data obtained during the moulding with the first and/or second machine parameters.” There is a lack of antecedent basis of a moulding with either first or second machine parameters. No performing of moulding is claimed in any claim.
Claim 6 recites “the simulation software CAE”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “wherein said other moulding process is performed N times with machine parameters different from the first machine parameters, where N>= 2.” In parent claim 1 the recitation corresponding to the “other moulding process” is recited as “(iii) obtaining second machine parameters… from the execution of another moulding process.” In the parent claim what is actually claimed is obtaining second machine parameters – actual execution of an other moulding process is not required so long as the obtained machine parameters were derived from an execution at some previous point. However, claim 7 recites “said other moulding process is performed N times.” It is unclear whether this recitation now requires performing the other moulding process as a part of the claimed method or whether claim 7 is merely reciting additional circumstances from which the obtained parameters are obtained – and only the obtaining of parameters is an active recitation of a limitation.
Claim 8 recites “the common collection.” There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101 – Abstract Idea
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 1 step 2A(i):
The claim(s) recite:
1. Method for processing moulding parameters (            
                
                    
                        P
                    
                    
                        i
                        +
                        1
                    
                
            
        )  obtained by CAE comprising the steps of
(i) simulating through CAE a moulding process needed to mould an object, wherein the CAE simulation generates simulation results (            
                
                    
                        A
                    
                    
                        i
                    
                
            
        ),
(ii) generating first machine parameters (            
                
                    
                        P
                    
                    
                        i
                    
                
            
        ) by electronically processing the simulation results (            
                
                    
                        A
                    
                    
                        i
                    
                
            
        ) …;
(iii) obtaining second machine parameters (            
                
                    
                        P
                    
                    
                        i
                        +
                        1
                    
                
            
        ), different from the first ones, from the execution of another moulding process for the same object; 
….
Process parameters obtained through use of a computer with CAE simulation are a mental process in the form of an evaluation capable of being performed in the human mind.
Generating first machine parameters by electronic processing encompasses, for example, calculating a mathematical result using a mathematical calculation. Here the mathematical formulae used is not explicitly recited, but the process determining the respective first machine parameters, recited at a high level of generality, is itself a mental process which can be performed in the human mind or with pen and paper. For example, respective generated parameters could be a calculated process time.
Obtaining second machine parameters includes a user manually setting the machine parameters. See Specification page 4 lines 17-19 and lines 25-27. A process which is manually performed by a user is a process which can be performed by said user.
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
In particular, the instant claims are substantially similar in subject matter as the claims at issue in Parker v. Flook, 437 U.S. 584, 198 USPQ2d 193 (1978).
Furthermore, claim 1 recites:
… simulation results (            
                
                    
                        A
                    
                    
                        i
                    
                
            
        ) to make them compatible with the data protocol of a control unit (20) of the machine, so that the machine can perform an actual moulding process according to the first machine parameters;
Making the simulation results compatible with a control unit is not claiming the physical control unit. Having simulation results capable of being performed in an actual moulding process is not claiming actually performing the moulding process. Thus, this limitation is merely reciting data characteristics of the corresponding result compatibility. The functional recitation of the data compatibility does not amount to more than generating of first machine parameters with corresponding data characteristics. This generation of first machine parameters remains a recitation of mental process steps as discussed above.
Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
… for an injection moulding machine (10) …
(iv) saving in an electronic database (M) accessible by a user the first and second machine parameters associating them in a common collection.
The recitation in the preamble of “for an injection moulding machine” is a recitation of an intended field of use. Field of use limitations fail to integrate a claim into a practical application. See MPEP §2106.05(h).
Saving the calculated results in a database is insignificant extra solution activity. MPEP §2106.05(g) states “an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area.” 
Claim 1 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The claim(s) recite:
(iv) saving in an electronic database (M) accessible by a user the first and second machine parameters associating them in a common collection.
MPEP §2106.05(d) provides an example: “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).” Saving data in a database is storing information in memory.
Here, saving the results in a database amounts to mere instructions to store respective information in memory.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 2 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 2 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
2. Method according to claim 1, wherein in said common collection generic machine parameters and/or process simulated data are saved too.
Saving the corresponding data in a database is insignificant extra solution activity. MPEP §2106.05(g) states “an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area.”
Claim 2 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
2. Method according to claim 1, wherein in said common collection generic machine parameters and/or process simulated data are saved too.
MPEP §2106.05(d) provides an example: “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).” Saving data in a database is storing information in memory.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 3 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 3 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
3. Method according to claim 1, wherein in said collection real process data are saved, that is values of physical quantities relative to the moulding process detected by sensors on board the machine during an actual injection moulding process.
Saving the corresponding data in a database is insignificant extra solution activity. MPEP §2106.05(g) states “an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area.”
Here, the claim does not recite actually performing any injection moulding process. Only the data values which are saved are claimed.
Claim 3 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The claim(s) recite:
3. Method according to claim 1, wherein in said collection real process data are saved, that is values of physical quantities relative to the moulding process detected by sensors on board the machine during an actual injection moulding process.
MPEP §2106.05(d) provides an example: “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).” Saving data in a database is storing information in memory.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 4 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 4 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
4. Method according to claim 1, wherein the real process data obtained during the moulding with the first and/or second machine parameters are saved in said common collection.
This claim limitation is interpreted as best as can be understood in light of respective §112(b) issues discussed above.
Saving the corresponding data in a database is insignificant extra solution activity. MPEP §2106.05(g) states “an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area.”
Claim 4 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
4. Method according to claim 1, wherein the real process data obtained during the moulding with the first and/or second machine parameters are saved in said common collection.
MPEP §2106.05(d) provides an example: “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).” Saving data in a database is storing information in memory.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 5 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 5 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
5. Method according to claim 1, wherein step (ii) is performed by a software.
“A claim that requires a computer may still recite a mental process.” MPEP §2106.04(a)(2)(III)(C). A recitation at a high level of generality of “performed by software” amounts to a generic instruction to implement the identified abstract idea on a computer. Mere instruction to implement an abstract idea on a computer fails to integrate the abstract idea into a practical application. See MPEP §2106.05(a) and (b).
Claim 5 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
No additional Berkheimer evidence is required for claims the limitations of claim 5. The analysis under step 2B here is the same as under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 6 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 6 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
6. Method according to claim 1, wherein step (ii) takes place with the further step of generating from the simulation results obtained by the simulation software CAE a file readable by a software installed in the control unit, wherein said file undergoes a data conversion process to adapt the data protocol of the CAE simulation software to the data protocol of the software installed in the control unit, the conversion process being performed by a software.
Generating a file which has had data conversion between data protocols, recited at a high level of generality, is a recitation amounting to instructions to execute in a computer environment. All software is coded to execute on a corresponding computer with corresponding data protocols. Merely indicating a technological environment (i.e. on a computer) fails to integrated a judicial exception into a practical application. See MPEP §2106.05(h).
Furthermore, the recitation of “software” and “control unit” correspond with generic computer components recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(b) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014).”).
Claim 6 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The additional limitations here are analyzed under step 2B the same as under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 7 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
7. Method according to claim 1, wherein said other moulding process is performed N times with machine parameters different from the first machine parameters, where N>= 2, in each N-th iteration the used second machine parameters being machine parameters generated by the following steps: processing with a software the machine parameters of the (N-1)-th iteration and the machine parameters of the (N-2)-th iteration to generate new machine parameters, and using said new machine parameters as machine parameters in the N-th iteration of step (iii).
Parent claim 1 recites (iii) obtaining second machine parameters … from the execution of another moulding process. Where the obtained second machine parameters come from does not alter the characteristic of the obtaining step such that “obtaining” parameters from a different source, or a source having particular characteristics, is somehow no longer a mental process.
Specifically, the recitation of obtaining respective parameters remains encompassing a user manually setting the machine parameters. See Specification page 4 lines 17-19 and lines 25-27. A process which is manually performed by a user is a process which can be performed by said user.
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 7 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 7 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 8 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
8. Method according to claim 1, with the further steps of
(v) processing the data contained in the common collection with a software,
(vi) modifying the machine parameters calculated with a subsequent CAE simulation as a function of the processing produced by said software in step (v), to obtain optimized machine parameters.
The steps of “processing” and “modifying” the machine parameters in an unspecified way include mental process steps of improving corresponding machine parameters using any corresponding mental process.
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 8 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
… with a software ….
“A claim that requires a computer may still recite a mental process.” MPEP §2106.04(a)(2)(III)(C). A recitation at a high level of generality of “performed by software” amounts to a generic instruction to implement the identified abstract idea on a computer. Mere instruction to implement an abstract idea on a computer fails to integrate the abstract idea into a practical application. See MPEP §2106.05(a) and (b).
Claim 8 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The additional limitations here are analyzed under step 2B the same as under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 9 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 9 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
9. Method according to claim 8, wherein optimized machine parameters are obtained by internally modifying the CAE software.
“A claim that requires a computer may still recite a mental process.” MPEP §2106.04(a)(2)(III)(C). A recitation at a high level of generality of “performed by software” amounts to a generic instruction to implement the identified abstract idea on a computer. Mere instruction to implement an abstract idea on a computer fails to integrate the abstract idea into a practical application. See MPEP §2106.05(a) and (b). Internally modified software is software.
Claim 9 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The additional limitations here are analyzed under step 2B the same as under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 10 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
10. Method according to claim 8, wherein optimized parameters are obtained by modifying the data that the CAE software generates.
Modifying the data in an unspecified manner to somehow obtain optimized parameters includes modifying corresponding data manually by a user according to respective mental processes of the user.
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 10 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 10 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 11 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
11. Method according to claim 8, wherein a conversion software, which performs said conversion between the simulation results and the machine parameters to be loaded in the control unit, is modified to optimize the machine parameters.
Modifying software “to optimize the machine parameters” is a recitation to modify the software in an unspecified manner. Accordingly, the claim recitation includes modification of the software manually by a user according to respective mental processes of the user.
The conversion software itself is not a step actively recited by this method claim. The verb actively recited as a step in the method claim is a passive voice recitation of “is modified.”
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 11 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 11 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 12 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 12 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
12. Method according to claim 8, wherein step (v) is carried out through a software.
“A claim that requires a computer may still recite a mental process.” MPEP §2106.04(a)(2)(III)(C). A recitation at a high level of generality of “carried out through a software” amounts to a generic instruction to implement the identified abstract idea on a computer. Mere instruction to implement an abstract idea on a computer fails to integrate the abstract idea into a practical application. See MPEP §2106.05(a) and (b).
Claim 12 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
No additional Berkheimer evidence is required for claims the limitations of claim 5. The analysis under step 2B here is the same as under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 7,037,452 B1 Speight [herein “Speight”] in view of US 10,437,205 B2 Chen, et al. [herein “Chen”].
Claim 1 recites “1. Method for processing moulding parameters (                        
                            
                                
                                    P
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    ) for an injection moulding machine (10) obtained by CAE.” Speight column 8 lines 61-64 disclose “The present invention (referred as to as Automated Molding Optimization or AMO) is used in the setting up the injection/filling velocity and packing/holding pressure profiles.” Automated setting up of injection velocity and pressure profiles is computer obtaining of injection molding process parameters. Injection velocity and pressure profiles are injection molding process parameters.
Speight column 9 lines 10-12 disclose “the various inputs are Computer Aided Engineering (CAE) model 10.” 
Claim 1 further recites “comprising the steps of (i) simulating through CAE a moulding process needed to mould an object, wherein the CAE simulation generates simulation results (                        
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                    ).” Speight column 9 lines 10-12 disclose “the various inputs are Computer Aided Engineering (CAE) model 10.” The respective inputs from the CAE model are CAE simulation results. The CAE model is a CAE molding process simulation.
Claim 1 further recites “(ii) generating first machine parameters (                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    ) by electronically processing the simulation results (                        
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                    ) to make them compatible with the data protocol of a control unit (20) of the machine, so that the machine can perform an actual moulding process according to the first machine parameters.” Speight column 8 lines 61-64 disclose “The present invention (referred as to as Automated Molding Optimization or AMO) is used in the setting up the injection/filling velocity and packing/holding pressure profiles.” Without loss of generality, the pressure profiles correspond with simulation results of a first parameter.
Speight does not explicitly disclose making results compatible with a data protocol of a control unit of an injection molding machine; however, in analogous art of computer aided injection molding, Chen column 5 lines 14-25 teach: 
The data conversion device 13 can convert the injection molding parameters into proper data format accepted by the specific injection molding machine 10. The injection molding machine 10 or the control panel 101 of the injection molding machine 10 receives the converted injection molding parameters, i.e. the melting temperature, the mold temperature, the filling time, the injection velocity, the injection pressure, the packing pressure, the packing time and the cooling time, and issues control signals according to the converted injection molding parameters to control the production conditions of the injection molding machine 10.
Converting into the proper format for the injection molding machine is electronically processing the parameter results to make them compatible with the data protocol of a control unit for the injection molding machine.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Speight and Chen. One having ordinary skill in the art would have found motivation to use data conversion into the system of automated molding optimization for the advantageous purpose of having the proper data format for the respective machine(s). See Chen column 5 lines 14-25.
Claim 1 further recites “(iii) obtaining second machine parameters (                        
                            
                                
                                    P
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    ), different from the first ones, from the execution of another moulding process for the same object.” Speight column 8 lines 61-64 disclose “The present invention (referred as to as Automated Molding Optimization or AMO) is used in the setting up the injection/filling velocity and packing/holding pressure profiles.” Without loss of generality, the injection velocity corresponds with simulation results of a second parameter. The pressure profiles are parameters different from the injection velocity first parameter.
Claim 1 further recites “(iv) saving in an electronic database (M) accessible by a user the first and second machine parameters associating them in a common collection.” Speight does not explicitly disclose a database common collection; however, in analogous art of computer aided injection molding, Chen column 4 lines 1-9 teach:
equipment database 120 records data of injection molding machines, data of mold temperature control units, data of automatic control units, data of gas counter pressure units, data of induction heating control units, data of feed screw diameter, data of feed screw stroke, data of feed screw speed, data of feed screw aspect ratio, data of injection capacity, data of injection rate, data of injection velocity, data of injection pressure, data of clamp force, data of clamp stroke, data of mold height and data of platen size.
Equipment database is a database. Recording data of the injection molding machines is saving respective parameters. Injection rate, injection velocity, and injection pressure are parameters among others.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Speight and Chen. One having ordinary skill in the art would have found motivation to use an equipment database into the system of automated molding optimization for the advantageous purpose of “an efficient control system and an efficient control method of manufacturing injection molding products.” See Chen column 1 lines 42-43.
Claim 2 further recites “2. Method according to claim 1, wherein in said common collection generic machine parameters and/or process simulated data are saved too.” From the above list of alternatives the Examiner is selecting “generic machine parameters.”
Speight does not explicitly disclose a database common collection; however, in analogous art of computer aided injection molding, Chen column 4 lines 1-9 teach:
equipment database 120 records data of injection molding machines, data of mold temperature control units, data of automatic control units, data of gas counter pressure units, data of induction heating control units, data of feed screw diameter, data of feed screw stroke, data of feed screw speed, data of feed screw aspect ratio, data of injection capacity, data of injection rate, data of injection velocity, data of injection pressure, data of clamp force, data of clamp stroke, data of mold height and data of platen size.
Equipment database is a database. Recording data of the injection molding machines is saving respective parameters. Injection rate, injection velocity, and injection pressure are parameters among others.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Speight and Chen. One having ordinary skill in the art would have found motivation to use an equipment database into the system of automated molding optimization for the advantageous purpose of “an efficient control system and an efficient control method of manufacturing injection molding products.” See Chen column 1 lines 42-43.
Claim 3 further recites “3. Method according to claim 1, wherein in said collection real process data are saved, that is values of physical quantities relative to the moulding process detected by sensors on board the machine during an actual injection moulding process.” Speight column 10 lines 21-24 disclose “We infer the cavity pressure from non-cavity sensors, specifically hydraulic pressure and screw movement.” Sensors measuring cavity pressure are sensors on the machine.
Speight does not explicitly disclose a database common collection; however, in analogous art of computer aided injection molding, Chen column 4 lines 1-9 teach:
equipment database 120 records data of injection molding machines, data of mold temperature control units, data of automatic control units, data of gas counter pressure units, data of induction heating control units, data of feed screw diameter, data of feed screw stroke, data of feed screw speed, data of feed screw aspect ratio, data of injection capacity, data of injection rate, data of injection velocity, data of injection pressure, data of clamp force, data of clamp stroke, data of mold height and data of platen size.
Equipment database is a database. Recording data of the injection molding machines is saving respective parameters. Injection rate, injection velocity, and injection pressure are parameters among others.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Speight and Chen. One having ordinary skill in the art would have found motivation to use an equipment database into the system of automated molding optimization for the advantageous purpose of “an efficient control system and an efficient control method of manufacturing injection molding products.” See Chen column 1 lines 42-43.
Claim 4 further recites “4. Method according to claim 1, wherein the real process data obtained during the moulding with the first and/or second machine parameters are saved in said common collection.” Speight does not explicitly disclose a database common collection; however, in analogous art of computer aided injection molding, Chen column 4 lines 1-9 teach:
equipment database 120 records data of injection molding machines, data of mold temperature control units, data of automatic control units, data of gas counter pressure units, data of induction heating control units, data of feed screw diameter, data of feed screw stroke, data of feed screw speed, data of feed screw aspect ratio, data of injection capacity, data of injection rate, data of injection velocity, data of injection pressure, data of clamp force, data of clamp stroke, data of mold height and data of platen size.
Equipment database is a database. Recording data of the injection molding machines is saving respective parameters. Injection rate, injection velocity, and injection pressure are parameters among others.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Speight and Chen. One having ordinary skill in the art would have found motivation to use an equipment database into the system of automated molding optimization for the advantageous purpose of “an efficient control system and an efficient control method of manufacturing injection molding products.” See Chen column 1 lines 42-43.
Claim 5 further recites “5. Method according to claim 1, wherein step (ii) is performed by a software.” Speight discloses automation but does not explicitly disclose software; however, in analogous art of computer aided injection molding, Chen column 3 lines 54-55 teach “the computing server 12 is a workstation or a cloud server.” Being executed on a workstation or cloud server computing server is performing by corresponding software.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Speight and Chen. One having ordinary skill in the art would have found motivation to use a computer system and software into the system of automated molding optimization for the advantageous purpose of “an efficient control system and an efficient control method of manufacturing injection molding products.” See Chen column 1 lines 42-43.
Claim 6 further recites “6. Method according to claim 1, wherein step (ii) takes place with the further step of generating from the simulation results obtained by the simulation software CAE a file readable by a software installed in the control unit, wherein said file undergoes a data conversion process to adapt the data protocol of the CAE simulation software to the data protocol of the software installed in the control unit, the conversion process being performed by a software.” Speight does not explicitly disclose making results compatible with a data protocol of a control unit of an injection molding machine; however, in analogous art of computer aided injection molding, Chen column 5 lines 14-25 teach: 
The data conversion device 13 can convert the injection molding parameters into proper data format accepted by the specific injection molding machine 10. The injection molding machine 10 or the control panel 101 of the injection molding machine 10 receives the converted injection molding parameters, i.e. the melting temperature, the mold temperature, the filling time, the injection velocity, the injection pressure, the packing pressure, the packing time and the cooling time, and issues control signals according to the converted injection molding parameters to control the production conditions of the injection molding machine 10.
Converting into the proper format for the injection molding machine is electronically processing the parameter results to make them compatible with the data protocol of a control unit for the injection molding machine. The control panel of the injection molding machine is a control unit.
Chen column 3 lines 54-55 teach “the computing server 12 is a workstation or a cloud server.” Being executed on a workstation or cloud server computing server is performing by corresponding software.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Speight and Chen. One having ordinary skill in the art would have found motivation to use data conversion into the system of automated molding optimization for the advantageous purpose of having the proper data format for the respective machine(s). See Chen column 5 lines 14-25.
Claim 7 further recites “7. Method according to claim 1, wherein said other moulding process is performed N times with machine parameters different from the first machine parameters, where N>= 2.” Speight column 15 lines 16-17 disclose “3) Velocity stabilization time: Between 70% of the fill time back to the induction time, a moving average (over a three-point window) of the velocity data is calculated.” The velocity data corresponds with second parameters as discussed above. The second parameters are different from the first machine parameters.
Claim 7 further recites “in each N-th iteration the used second machine parameters being machine parameters generated by the following steps: processing with a software the machine parameters of the (N-1)-th iteration and the machine parameters of the (N-2)-th iteration to generate new machine parameters, and using said new machine parameters as machine parameters in the N-th iteration of step (iii).” Speight column 15 lines 16-17 disclose “3) Velocity stabilization time: Between 70% of the fill time back to the induction time, a moving average ( over a three-point window) of the velocity data is calculated.” A three point moving average window is processing the N-1, N-2, and N-3 iteration to generate a corresponding average which is the new machine parameter.
Dependent Claims 8-12
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Speight and Chen as applied to claim 1 above, and further in view of US 2018/0181694 A1 Springer, et al. [herein “Springer”].
Claim 8 further recites “8. Method according to claim 1, with the further steps of (v) processing the data contained in the common collection with a software.” Speight does not explicitly disclose a database common collection of software; however, in analogous art of computer aided injection molding, Chen column 4 lines 1-9 teach:
equipment database 120 records data of injection molding machines, data of mold temperature control units, data of automatic control units, data of gas counter pressure units, data of induction heating control units, data of feed screw diameter, data of feed screw stroke, data of feed screw speed, data of feed screw aspect ratio, data of injection capacity, data of injection rate, data of injection velocity, data of injection pressure, data of clamp force, data of clamp stroke, data of mold height and data of platen size.
Equipment database is a database. Recording data of the injection molding machines is saving respective parameters. Injection rate, injection velocity, and injection pressure are parameters among others.
Chen column 3 lines 54-55 teach “the computing server 12 is a workstation or a cloud server.” Being executed on a workstation or cloud server computing server is performing by corresponding software.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Speight and Chen. One having ordinary skill in the art would have found motivation to use an equipment database, a computer system, and software into the system of automated molding optimization for the advantageous purpose of “an efficient control system and an efficient control method of manufacturing injection molding products.” See Chen column 1 lines 42-43.
Claim 8 further recites “(vi) modifying the machine parameters calculated with a subsequent CAE simulation as a function of the processing produced by said software in step (v), to obtain optimized machine parameters.” Speight column 8 lines 61-64 disclose “The present invention (referred as to as Automated Molding Optimization or AMO) is used in the setting up the injection/filling velocity and packing/holding pressure profiles.” Optimized parameters are the obtained optimized machine parameters. 
Speight nor Chen does not explicitly disclose modifying the machine parameters with subsequent CAE simulation and processed data of a common collection; however, in analogous art of optimizing a molding process, Springer paragraph 52 teaches “[process optimization system (POS)] can … using the actual and simulated process settings, measured and simulation data as well as descriptive variables.” Using both the measured data and simulated data is using CAE simulation and processing of the collected measured data. 
Springer figure 1 shows inputting “real injection molding process” measurements into memory and using “simulated injection molding process” as input into the “learning machine/model” which produces “model parameters” which are then stored.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Spreight, Chen, and Springer. One having ordinary skill in the art would have found motivation to use iterated simulation of a molding process into the system of automated molding optimization for the advantageous purpose of broader applicability of the process optimization system. See Springer paragraph 6.
Claim 9 further recites “9. Method according to claim 8, wherein optimized machine parameters are obtained by internally modifying the CAE software.” Speight column 8 lines 61-64 disclose “The present invention (referred as to as Automated Molding Optimization or AMO) is used in the setting up the injection/filling velocity and packing/holding pressure profiles.”
Without loss of generality, the entire automated molding optimization (AMO) system is “the CAE software” as claimed. Therefore, the optimized parameters are obtained by corresponding software internal to the CAE software.
Claim 10 further recites “10. Method according to claim 8, wherein optimized parameters are obtained by modifying the data that the CAE software generates.” Speight nor Chen does not explicitly disclose modifying the data the CAE software generates to optimize the parameters; however, in analogous art of optimizing a molding process, Springer paragraph 52 teaches “[process optimization system (POS)] can … using the actual and simulated process settings, measured and simulation data as well as descriptive variables.” Using both the measured data and simulated data is using CAE simulation and processing of the collected measured data. 
Springer paragraph 53 teaches “adaptation of an expert system is carried out by modification of lookup tables.” Without loss of generality, the expert system corresponds with the CAE software. Modifying the lookup tables is adapting the data that the CAE software generates in order to produce optimized parameters.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Spreight, Chen, and Springer. One having ordinary skill in the art would have found motivation to use iterated simulation of a molding process into the system of automated molding optimization for the advantageous purpose of broader applicability of the process optimization system. See Springer paragraph 6.
Claim 11 further recites “11. Method according to claim 8, wherein a conversion software, which performs said conversion between the simulation results and the machine parameters to be loaded in the control unit, is modified to optimize the machine parameters.” Speight does not explicitly disclose making results compatible with a data protocol of a control unit of an injection molding machine; however, in analogous art of computer aided injection molding, Chen column 5 lines 14-25 teach: 
The data conversion device 13 can convert the injection molding parameters into proper data format accepted by the specific injection molding machine 10. The injection molding machine 10 or the control panel 101 of the injection molding machine 10 receives the converted injection molding parameters, i.e. the melting temperature, the mold temperature, the filling time, the injection velocity, the injection pressure, the packing pressure, the packing time and the cooling time, and issues control signals according to the converted injection molding parameters to control the production conditions of the injection molding machine 10.
Converting into the proper format for the injection molding machine is electronically processing the parameter results to make them compatible with the data protocol of a control unit for the injection molding machine. The control panel of the injection molding machine is a control unit.
Chen column 3 lines 54-55 teach “the computing server 12 is a workstation or a cloud server.” Being executed on a workstation or cloud server computing server is performing by corresponding software.
Controlling corresponding production conditions of the injection molding machine(s) is optimizing respective machine parameters.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Speight and Chen. One having ordinary skill in the art would have found motivation to use data conversion into the system of automated molding optimization for the advantageous purpose of having the proper data format for the respective machine(s). See Chen column 5 lines 14-25.
Claim 12 further recites “12. Method according to claim 8, wherein step (v) is carried out through a software.” Speight discloses automation but does not explicitly disclose software; however, in analogous art of computer aided injection molding, Chen column 3 lines 54-55 teach “the computing server 12 is a workstation or a cloud server.” Being executed on a workstation or cloud server computing server is performing by corresponding software.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Speight and Chen. One having ordinary skill in the art would have found motivation to use a computer system and software into the system of automated molding optimization for the advantageous purpose of “an efficient control system and an efficient control method of manufacturing injection molding products.” See Chen column 1 lines 42-43.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10987841 B2 Mensler; Holger et al.
teaches
Determining process parameter values in an injection moulding process
US 7979257 B2 Yu; Huagang et al.

process simulation using a hybrid model
Jawaha, S. & Ramamoorthy, P. “Dynamic Optimization of Injection Molding Process variables by Evolutionary Programming Methods” Int’l Conf. on Computer Communications & Informatics, ICCCI (2012)

Evolutionary programming optimization of injection molding process parameters.
Tellaeche, A. & Arana, R. “Machine Learning algorithms for quality control in Plastic Molding Industry” IEEE 18th Conf. on Emerging Technologies & Factory Automation (2013)

Technology background on learning algorithms for quality control of an injection molding process.


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        11 May 2022